DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application aft final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 7  – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morley (Patent: US 9,113,061 B1) in view of Beaudot (NPL: The Visual Acuity Solution for Mac, User Guide Version 1.2, William H.A. Beaudot, year 2014).

	Regarding claim 1, Morley discloses an apparatus comprising (column 3 lines 1 to 10, column 6 lines 4 to 40, column 8 lines 5 to 30, Fig. 9 –  Clip-on sight comprising sensor and optical components (LCD, LED, OLED, Display, Sensor, Lens) that receive method of the target image as shown in scene (Fig. 2a Fig. 2b) . transmit an image from the sensor to the display.): 
an optical assembly configured to receive a target image of a scene (column 3 lines 1 to 10, column 6 lines 4 to 40, column 8 lines 5 to 30, Fig. 9 –  Clip-on sight comprising sensor and optical components (LCD, LED, OLED, Display, Sensor, Lens) that receive method of the target image as shown in scene (Fig. 2a Fig. 2b) . transmit an image of a scene from the sensor to the display.); and 
a reticle visible through the optical assembly, the reticle comprising a pattern of contrasting visual elements including opaque elements and illuminated elements adaptively defined for a user of the apparatus (column 8 lines 5 to 30, column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display  . the reticle cross hair overlaps the target on the scope. The scope is for a user of the apparatus.

    PNG
    media_image1.png
    426
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    421
    media_image2.png
    Greyscale
); 
and wherein the opaque elements visibly contrast with light portions of the target image, and wherein the illuminated elements visibly contrast with dark portions of the target image (column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display  and there is a contrast.

    PNG
    media_image1.png
    426
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    421
    media_image2.png
    Greyscale
).
However Morley does not explicitly disclose defined based on a visual acuity factor for a user.
Beaubot discloses defined based on a visual acuity factor for a user (pages 17 to 18, 40 and 55 – the plurality of the images on the LCD screen are displayed by a processor of the computer using the resolution with degree of arc in visual acuity .

    PNG
    media_image3.png
    398
    539
    media_image3.png
    Greyscale
).

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot with defined based on a visual acuity factor for a user as taught by Beaudot. The motivation for doing so would provide a reliable assessment  thus providing reliable information for the user to make better judgement. enable the human eye to distinguish the optotypes with the help of visual acuity factor thus helping the user to view the optotypes more clearly.

Regarding Claim 2,   Morley in view of Beaudot disclose all the limitations of claim 1 including contrasting visual elements.
Morley discloses wherein the elements include a plurality of illuminate white blocks and a plurality of opaque black blocks (column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the portion of horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display ). 
However Morley does not explicitly disclose wherein each block has the minimum pixel width to satisfy a visual acuity factor for a user of the apparatus based on an approximation of a minimum size of a visual element that is resolvable by the user.
Beaudot discloses wherein each block has the minimum pixel width to satisfy a visual acuity factor for a user of the apparatus based on an approximation of a minimum size of a visual element that is resolvable by the user (pages 17 to 18, and 55 - 
the size of the image is measured by 5 minutes of arc in visual acuity .
The visual acuity can be considered the minimum angle of vision which is a minimum of one degree as evidenced by Snellen Chart (page 55).
This gap subtends 5 minutes of arc in the 20/20 optotype and has an opening (oriented in the top, bottom, right or left) measuring 1 minute of arc and if the opening is on the top, the opening is in width direction and is one degree of arc in visual acuity thus” width to satisfy the visual acuity factor” can be read on.

    PNG
    media_image4.png
    68
    120
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    398
    539
    media_image3.png
    Greyscale

Furthermore, visual acuity is measuring a minimum angle of vision that is viewable by a user. ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley with each block has the minimum pixel width to satisfy a visual acuity factor for a user of the apparatus based on an approximation of a minimum size 

Regarding claim 7, Morley in view of Beaudot disclose all the limitations of claim 1 . 
Morley discloses wherein the reticle is formed by etching the pattern into an optical element of the optical assembly, the etching including a first portion having a visibly opaque color, and a second portion including illuminated elements (column 3 lines 1 to 10, column 8 lines 5 to 30, column 9 lines 25 to column 10 lines 20 -  transmit an image between the sensor, the display, and lens. 
On near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target, the portion of the cross-hair that show the portion image of target. the reticle cross hair overlaps the target on the scope. Column 9 lines 40 to column 10 line 25 - reticle cross hair will be moved to align to overlap the target and FIGS. 7A-7C are exemplary views a user may see through viewing end of day sight when the clip-on sight is aligned to allow for zoom adjustment. As shown in FIG. 7A, responsive to the menu button. In FIGS. 7A-7C, an embodiment of a clip-on sight may allow the user to use alignment reticles such as a cross-hair
column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the portion of horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display .).

Regarding claim 8, Morley in view of Beaudot disclose all the limitations of claim 7.
Morley discloses wherein the optical element is configured to provide a plurality of magnification levels ( column 3 lines 15 to 35 - sensor provides an un-zoomed view and a zoomed-view view. ); 
wherein the reticle comprises a first set of contrasting visual elements sized in accordance with a factor associated with a first magnification level, and a second set of contrasting visual elements sized in accordance with a factor associated with a second magnification level (column 8 lines 5 to 30, column 9 lines 15 to 55 -  As shown in Fig. 3A and 3B, Reticle cross hair overlaps the target on the scope including the tires, left portion of windshield and right portion of windshield in accordance with 1.0 time un-zoomed mode, and  
The target including the tires, left portion of windshield in accordance with 2.0 time zoomed in mode.); and wherein the first set of contrasting visual elements and the second set of contrasting visual elements have different sizes (column 9 lines 15 to 55 -  As shown in Fig. 3A and 3B, the sizes are different with different magnification level. The target including the tires, left portion of windshield and right portion of windshield in accordance with 1.0 time un-zoomed mode, and  The target including the tires, left portion of windshield in accordance with 2.0 time zoomed in mode.).
pages 17 to 18, 40 and 55 – the different size of the plurality of the images including first set and second set of images on the LCD screen are displayed by a processor of the computer using the resolution with different degree of arc in visual acuity .

    PNG
    media_image3.png
    398
    539
    media_image3.png
    Greyscale
)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot with wherein comprises a first set of contrasting visual elements sized in accordance with a first visual acuity factor, and a second set of contrasting visual elements sized in accordance with a second visual acuity factor as taught by Beaudot. The motivation for doing so would provide a reliable assessment  thus providing reliable information for the user to make better judgement.

Regarding claim 9, Morley in view of Beaudot disclose all the limitations of claim 8. 
Morley discloses wherein both the first set of contrasting visual elements and the second set of contrasting visual elements are visible in a field of view at the first magnification level (column 9 lines 15 to 55 -  As shown in Fig. 3A and 3B, the field of views are different with different magnification level. The target including the tires, left portion of windshield and right portion of windshield in accordance with 1.0 time un-zoomed mode, and  the target including the tires, left portion of windshield in accordance with 2.0 time zoomed in mode.
If the magnification level would be the same (e.g. 1.0 time) , then the tires, left portion of windshield and right portion of windshield would be ALL visible.); 
and wherein the second set of contrasting visual elements is visible in the field of view at the second magnification level , and wherein the first set of contrasting visual elements is outside and/or substantially outside the field of view (column 9 lines 15 to 55 -  As shown in Fig. 3A and 3B, the field of views are different with different magnification level. The target including the tires, left portion of windshield and right portion of windshield in accordance with 1.0 time un-zoomed mode, and  the target including the tires, left portion of windshield in accordance with 2.0 time zoomed in mode.
The right portion of windshield is outside the field of view with 2.0 time zooned in mode.).
pages 17 to 18, 40 and 55 – the different size of the plurality of the images including first set and second set of images on the LCD screen are displayed by a processor of the computer using the resolution with different degree of arc in visual acuity that have different sizes.

    PNG
    media_image3.png
    398
    539
    media_image3.png
    Greyscale
)

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot with wherein comprises a first set of contrasting visual elements sized in accordance with a first visual acuity factor, and a second set of contrasting visual elements sized in accordance with a second visual 

Regarding claim 10, Morley in view of Beaudot disclose all the limitations of claim 1. 
Morley discloses wherein the apparatus further comprises a virtual reality, augmented reality and/or assisted reality apparatus (column 3 lines 1 to 10, column 6 lines 4 to 40, column 8 lines 5 to 30, column 8 lines 5 to 30, column 9 lines 25 to column 10 lines 20 - Clip-on sight comprising sensor and optical components (LCD, LED, OLED, Display, Sensor, Lens) that receive method of the target image in the back ground as shown in scene (Fig. 2a Fig. 2b) . transmit an image between the sensor, the display, and lens. The reticle cross hair overlaps the target acquired from the background on the scope this it is an interactive experience of a real-world environment. ).

Regarding claim 11, Morley discloses a method comprising: disposing optical elements within a scope to receive a target image of a scene (column 3 lines 1 to 10, column 6 lines 4 to 40, column 8 lines 5 to 30, Fig. 9 –  Clip-on sight comprising sensor and optical components (LCD, LED, OLED, Display, Sensor, Lens) that receive method of the target image as shown in scene (Fig. 2a Fig. 2b) . transmit an image between the sensor, the display, and lens. ); 
elements are adaptively defined for a user of the apparatus (column 8 lines 5 to 30, column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display  . the reticle cross hair overlaps the target on the scope. The scope is for a user of the apparatus.
);
constructing a visual overlay adapted to be visible in contrast to the target image when viewed through the scope, the visual overlay comprising a pattern of contrasting visual elements including opaque elements and illuminated elements (column 8 lines 5 to 30, column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display  . the reticle cross hair overlaps the target on the scope.

    PNG
    media_image1.png
    426
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    421
    media_image2.png
    Greyscale
); 
wherein the opaque elements visibly contrast with light portions of the target image, and wherein the illuminated elements visibly contrast with dark portions of the target image (column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display 

    PNG
    media_image1.png
    426
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    421
    media_image2.png
    Greyscale
).

However Morley does not explicitly disclose defining a plurality of contrasting visual elements in accordance with a visual acuity factor .
Beaubot discloses defining a plurality of contrasting visual elements in accordance with a visual acuity factor (pages 17 to 18, 40 and 55 – the plurality of the images on the LCD screen are displayed by a processor of the computer using the resolution with degree of arc in visual acuity .

    PNG
    media_image3.png
    398
    539
    media_image3.png
    Greyscale
).

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot with defining a plurality of contrasting visual elements in accordance with a visual acuity factor as taught by Beaudot. The motivation for doing so would provide a reliable assessment  thus providing reliable information for the user to make better judgement. enable the human eye to distinguish the optotypes with the help of visual acuity factor thus helping the user to view the optotypes more clearly.

Regarding claim 12, Morley in view of Beaudot disclose all the limitations of claim 11 including contrasting visual elements.
column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the portion of horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display

    PNG
    media_image1.png
    426
    531
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    434
    421
    media_image2.png
    Greyscale
).

Regarding claim 13, Morley in view of Beaudot disclose all the limitations of claim 12.
Beaudot discloses wherein each block has the minimum pixel width and height to satisfy the visual acuity factor ( Beaudot: pages 17 to 18, and 55 - 
the size of the image is measured by 5 minutes of arc in visual acuity .
The visual acuity can be considered the minimum angle of vision which is a minimum of one degree as evidenced by Snellen Chart (page 55).
This gap subtends 5 minutes of arc in the 20/20 optotype and has an opening (oriented in the top, bottom, right or left) measuring 1 minute of arc thus ” width and height to satisfy the visual acuity factor” can be read on.

    PNG
    media_image4.png
    68
    120
    media_image4.png
    Greyscale
).


At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot with wherein each block has the minimum pixel width and height to satisfy the visual acuity factor as taught by Beaudot. The motivation for doing so would provide a reliable assessment  thus providing reliable information for the user to make better judgement.

Regarding claim 14, Morley in view of Beaudot disclose all the limitations of claim 11.
Morley discloses wherein constructing the overlay further comprises determining a fill pattern of contrasting visual elements for use in constructing the overlay ( column 9 lines 40 to column 10 line 25 - reticle cross hair will be moved to align to overlap the target and FIGS. 7A-7C are exemplary views a user may see through viewing end of day sight when the clip-on sight is aligned to allow for zoom adjustment. As shown in FIG. 7A, responsive to the menu button. In FIGS. 7A-7C, an embodiment of a clip-on sight may allow the user to use alignment reticles such as a cross-hair thus “determining a fill pattern of contrasting visual elements” can be read on . ).

Regarding claim 15, Morley in view of Beaudot disclose all the limitations of claim 14.
Morley discloses wherein the fill pattern includes alternating white and black blocks ( column 8 lines 5 to 30, column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target, the portion of the cross-hair that show the portion image of target. the reticle cross hair overlaps the target on the scope. Column 9 lines 40 to column 10 line 25 - reticle cross hair will be moved to align to overlap the target and FIGS. 7A-7C are exemplary views a user may see through viewing end of day sight when the clip-on sight is aligned to allow for zoom adjustment. As shown in FIG. 7A, responsive to the menu button. In FIGS. 7A-7C, an embodiment of a clip-on sight may allow the user to use alignment reticles such as a cross-hair
column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the portion of horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display


    PNG
    media_image1.png
    426
    531
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    434
    421
    media_image2.png
    Greyscale
).

Regarding claim 16, Morley in view of Beaudot disclose all the limitations of claim 11.
Beaudot discloses wherein the visual acuity factor is substantially equal to 5 arc-minutes (pages 17 to 18, 40 and 55 - 



    PNG
    media_image4.png
    68
    120
    media_image4.png
    Greyscale
 the size of the image is measured by 5 minutes of arc in visual acuity  thus minutes of arc in visual acuity is equal to 5 minutes of arc.
) .
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot with wherein the visual acuity factor is substantially equal to 5 arc-minutes as taught by Beaudot. The motivation for doing so would provide a reliable assessment  thus providing reliable information for the user to make better judgement.

Regarding claim 17, Morley in view of Beaudot disclose all the limitations of claim 11.
Beaudot discloses wherein the plurality of contrasting visual elements are defined using display configuration information and field of view information (Beaudot: pages 20, 40 and 55 – the plurality of the images on the LCD screen are displayed by a processor of the computer using the resolution information 
    PNG
    media_image5.png
    108
    455
    media_image5.png
    Greyscale
 to calculate the resolution of the LCD screen which includes number of pixels LCD in horizontally and Horizontal field of view (HFOV) information .

    PNG
    media_image3.png
    398
    539
    media_image3.png
    Greyscale
).


At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot with wherein the processor is further configured to construct the plurality of contrasting visual elements using display configuration information and field of view information as taught by Beaudot. The motivation for doing so would provide a reliable assessment  thus providing reliable information for the user to make better judgement.

Regarding claim 18, Morley in view of Beaudot disclose all the limitations of claim 17.
Morley discloses wherein the display configuration information includes a display resolution comprising a number of horizontal pixels and a number of vertical pixels (column 6 lines 10 to 40, column 8 lines 45 to 60  - The display includes resolution with horizontal pixels and vertical pixels, Fig. 4.).

Regarding claim 19, Morley in view of Beaudot disclose all the limitations of claim 11.
Morley discloses further comprising etching the pattern into an optical element of the scope, the etching including a first portion having a visibly opaque color, and a second portion including illuminated elements (column 3 lines 1 to 10, column 8 lines 5 to 30, column 9 lines 25 to column 10 lines 20 -  transmit an image between the sensor, the display, and lens. 
On near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target, the portion of the cross-hair that show the portion image of target. the reticle cross hair overlaps the target on the scope. Column 9 lines 40 to column 10 line 25 - reticle cross hair will be moved to align to overlap the target and FIGS. 7A-7C are exemplary views a user may see through viewing end of day sight when the clip-on sight is aligned to allow for zoom adjustment. As shown in FIG. 7A, responsive to the menu button. In FIGS. 7A-7C, an embodiment of a clip-on sight may allow the user to use alignment reticles such as a cross-hair
column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the portion of horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display 


    PNG
    media_image1.png
    426
    531
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    434
    421
    media_image2.png
    Greyscale
).


Regarding claim 20, Morley in view of Beaudot disclose all the limitations of claim 19.
Morley discloses further comprising disposing a light emitting diode adjacent to the optical element, the light emitting diode configured to illuminate the illuminated elements during operation (column 3 lines 1 to 10, column 9 lines 25 to column 10 lines 20, Fig. 9 - transmit an image from the sensor to the display that comprises a organic light-emitting diode ( OLED) for illumination to the display including the background portion image of target on the display on the display thus  can be read on. Furthermore  on near the center portion of reticle cross-hair through the scope, the portion of horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display  ).

Claims 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morley (Patent: US 9,113,061 B1) in view of Beaudot (NPL: The Visual Acuity Solution for Mac, User Guide Version 1.2, William H.A. Beaudot, year 2014) and Calderira et al. (Publication: 2013/0173029 A1).

Regarding claim 3,  Morley in view of Beaudot disclose all the limitations of claim 1 .
Morley discloses an imaging component configured to capture the target image (column 6 lines 25 to 35 – the image captured by the sensor); 
generate an electronic reticle constructed of the contrasting visual elements (column 5 lines 55 to 65, column 9 lines 40 to column 10 line 25 - reticle cross hair will be moved to align to overlap the target and FIGS. 7A-7C are exemplary views a user may see through viewing end of day sight when the clip-on sight is aligned to allow for zoom adjustment performed by processor and module. As shown in FIG. 7A, responsive to the menu button. In FIGS. 7A-7C, an embodiment of a clip-on sight may allow the user to use alignment reticles such as a cross-hair.
column 8 lines 5 to 30, column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target, the portion of the cross-hair that show the portion image of target. the reticle cross hair overlaps the target on the scope. Column 9 lines 40 to column 10 line 25 - reticle cross hair will be moved to align to overlap the target and FIGS. 7A-7C are exemplary views a user may see through viewing end of day sight when the clip-on sight is aligned to allow for zoom adjustment. As shown in FIG. 7A, responsive to the menu button. In FIGS. 7A-7C, an embodiment of a clip-on sight may allow the user to use alignment reticles such as a cross-hair.
).
Beaudot discloses a processor configured to construct the plurality of contrasting visual elements in accordance with a visual acuity factor for a user of the apparatus based on an approximation of a minimum size of a visual element that is resolvable by the user such that a contrast between the contrasting visual elements is resolvable to the user (pages 17 to 18, 40 and 55 – the plurality of the images on the LCD screen are displayed by a processor of the computer using the resolution with degree of arc in visual acuity .

    PNG
    media_image3.png
    398
    539
    media_image3.png
    Greyscale

Furthermore, visual acuity is measuring a minimum angle of vision that is viewable by a user based on the contrast and degree of arc in visual acuity .).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot with a processor configured to construct a plurality of contrasting visual elements in accordance with a visual acuity factor as taught by Beaudot. The motivation for doing so would provide a reliable assessment  thus providing reliable information for the user to make better judgement enable the human eye to distinguish the optotypes with the help of visual acuity factor thus helping the user to view the optotypes more clearly. 

Morley in view of Beaudot disclose contrasting visual elements and visual acuity factor.

Calderi discloses adaptively adjust [[the contrasting visual elements]] based on a change of the factor ([0102] to [0104] -Field of view 612, brightness 614, and scene contrast 618. Ongoing variations of such factors may require adjustment of corrective optical parameters to achieve better visual acuity for a particular current user of a direct-viewing optical device. Other categories of pertinent performance viewing factors that may require adjustment of corrective optical parameters 610 may include spatial frequency content 622 and spectral attributes 624, as well as a focal length of the optical device 626 and a current aperture stop 628.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot with discloses adaptively adjust [[the contrasting visual elements]] based on a change of the factor as taught by Calderi. The motivation for doing so a specific change can be made thus improve accuracy as taught by Calderi in paragraph(s) [0009]. 


Regarding claim 4, Morley in view of Beaudot and Calderi disclose all the limitations of claim 3 . 
Morley discloses comprising a display component configured to display the electronic reticle in combination with the image of the target scene, the electronic reticle being displayed as an overlay on the image of the target scene (column 4 lines 20 to 35, column 8 lines 5 to 25, column 9 lines 25 to 45, As shown in Fig. 3B, display configured to display the electronic reticle overlay on the image of the target.).

Regarding claim 5, Morley in view of Beaudot and Calderi disclose all the limitations of claim 4 . 
Morley discloses wherein the processor is further configured to determine the pattern of contrasting visual elements for use in constructing the electronic reticle, including alternating illuminated and opaque blocks along the electronic reticle (column 5 lines 55 to 65, column 9 lines 40 to column 10 line 25 - reticle cross hair will be moved to align to overlap the target and FIGS. 7A-7C are exemplary views a user may see through viewing end of day sight when the clip-on sight is aligned to allow for zoom adjustment performed by processor and module. As shown in FIG. 7A, responsive to the menu button. In FIGS. 7A-7C, an embodiment of a clip-on sight may allow the user to use alignment reticles such as a cross-hair thus “determine the pattern of contrasting visual elements for use in constructing the electronic reticle” can be read on .
column 8 lines 5 to 30, column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the horizontal axis and vertical axis that is visible over the target, the portion of the cross-hair that show the portion image of target. the reticle cross hair overlaps the target on the scope. Column 9 lines 40 to column 10 line 25 - reticle cross hair will be moved to align to overlap the target and FIGS. 7A-7C are exemplary views a user may see through viewing end of day sight when the clip-on sight is aligned to allow for zoom adjustment. As shown in FIG. 7A, responsive to the menu button. In FIGS. 7A-7C, an embodiment of a clip-on sight may allow the user to use alignment reticles such as a cross-hair.
column 9 lines 25 to column 10 lines 20 -  on near the center portion of reticle cross-hair through the scope, the portion of horizontal axis and vertical axis that is visible over the target , the portion of the cross-hair that shows the background portion image of target on the display .).

Regarding claim 6, Morley in view of Beaudot and Calderi disclose all the limitations of claim 5 . 
Morley discloses wherein the display configuration information includes a display resolution comprising a number of horizontal pixels and a number of vertical pixels (column 6 lines 10 to 40, column 8 lines 45 to 60  - The display includes resolution with horizontal pixels and vertical pixels, Fig. 4.).
Beaudot discloses wherein the processor is further configured to construct the plurality of contrasting visual elements using display configuration information and field of view information (Beaudot: pages 20, 40 and 55 – the plurality of the images on the LCD screen are displayed by a processor of the computer using the resolution information 
    PNG
    media_image5.png
    108
    455
    media_image5.png
    Greyscale
 to calculate the resolution of the LCD screen which includes number of pixels LCD in horizontally and Horizontal field of view (HFOV) information .

    PNG
    media_image3.png
    398
    539
    media_image3.png
    Greyscale
).

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Morley in view of Beaudot and Calderi with wherein the processor is further configured to construct the plurality of contrasting visual elements using display configuration information and field of view information as taught by Beaudot. The motivation for doing so would provide a reliable assessment  thus providing reliable information for the user to make better judgement.


Response to Arguments

Regarding claim 1, Applicant asserts  “Independent claim 1 is amended to recite "the reticle comprising a pattern of contrasting visual elements including opaque elements and illuminated elements adaptively defined based on a visual acuity factor for a user of the apparatus." As described in the specification as-filed, the reticle may be defined according to different visual acuity factors, such as the visual acuity factor being "set or adjusted by an observer based on the observer's own visual acuity, or by the system based on environmental, system and/or user data." For example, "the lighting condition, whether known, sensed or calculated ... during operation, may be used to adjust the visual acuity factor during operation." A user interface may also allow "the user to adjust the visual acuity factor for the user's own visual acuity, making the highly visible contrasting elements larger or smaller as desired" (emphasis added). The cited references fail to disclose at least these features. ” 

During the interview held on January 19, 2021, only the amendment on claim 1 were present by the Applicant. The Examiner indicated that the present amendments regarding claim 1 overcome the cited art, but that additional search and examination of the amendments will be required, 

Applicant’s argument has been fully considered and are persuasive.  Therefore, the USC 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Calderira.

Regarding claims 2- 10 and 12 - 20, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, and 11 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, and 11 respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616